EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

 

AGREEMENT made and entered into in Westborough, Massachusetts, by and between
Xerium Technologies, Inc. (the “Company”), a Delaware corporation with its
principal place of business at Westborough, Massachusetts, and Thomas Gutierrez
of Raleigh, North Carolina (the “Executive”), effective as of the 19th day of
May, 2005 (the “Effective Date”).

 

WHEREAS, the Executive has been employed by the Company as its Chief Executive
Officer; and

 

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
wishes to continue to employ the Executive as its Chief Executive Officer and
the Executive wishes to accept such continued employment;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

 

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Executive hereby accepts continuation of
employment.

 

2. Term. The employment of the Executive by the Company hereunder shall be for
the period commencing on the Effective Date and expiring on the date of the
termination of such employment in accordance with Section 5 hereof. For all
purposes of this Agreement, references to (i) the “Termination Date” shall mean
the date Executive’s employment hereunder shall terminate pursuant to said
Section 5, and (ii) references to the “term” of the Executive’s employment
hereunder shall mean the period commencing on the Effective Date and ending on
the Termination Date. Following the Termination Date, unless specifically
otherwise agreed between Executive and any applicable party, the Executive shall
cease to hold any position (whether as an officer, director, manager, employee,
trustee, fiduciary or otherwise) with the Company or any of its Subsidiaries or
Affiliates.

 

3. Capacity and Performance.

 

(a) During the term of Executive’s employment hereunder, the Executive shall
serve the Company as its Chief Executive Officer. In addition, and without
further compensation, the Executive shall serve as a director of the Company and
as a director and/or officer of one or more of the Company’s Subsidiaries if so
elected or appointed from time to time.

 

(b) During the term of Executive’s employment hereunder, the Executive shall be
employed by the Company on a full-time basis and shall perform such duties and
responsibilities on behalf of the Company and its Subsidiaries as may be
designated from time to time by the Board of Directors of the Company (the
“Board”).

 

(c) During the term of Executive’s employment hereunder, the Executive shall
devote his full business time to the advancement of the business and interests
of the Company and its Subsidiaries and to the discharge of his duties and
responsibilities hereunder. The Executive shall not engage in any other business
activity or serve in any industry, trade, professional, governmental or academic
position during the term of this Agreement, except as may be expressly approved
in advance by the Board in writing.



--------------------------------------------------------------------------------

4. Compensation and Benefits. During the term of Executive’s employment
hereunder as compensation for all services performed by the Executive:

 

(a) Base Salary. The Company shall pay the Executive a base salary at the rate
of six hundred seventy thousand dollars ($670,000) per year, payable in
accordance with the payroll practices of the Company for its executives and
subject to increase from time to time by the Board, in its sole discretion. Such
base salary, as from time to time increased, is hereafter referred to as the
“Base Salary”.

 

(b) Senior Executive Annual Cash Bonus Plan. The Executive shall be entitled to
participate in any and all annual cash bonus plans (the “Annual Bonus Plans”)
from time to time in effect for senior executives of the Company generally (it
being understood that effective immediately prior to the Company’s initial
public offering, the Company established a single such plan called the “Senior
Executive Annual Incentive Plan”). The terms of each Annual Bonus Plan and
Executive’s participation therein shall be determined by the compensation
committee of the Board (or, if there is no such committee, by the Board);
provided, however, that the Executive shall be entitled to participate in such
plans at a minimum participation rate of 100% of his Base Salary in effect on
the final day of the applicable fiscal year, with any awards thereunder payable
only to the extent earned pursuant to the terms of the applicable Annual Bonus
Plan and subject to adjustment in accordance with the terms of the applicable
Annual Bonus Plan. Notwithstanding the foregoing, no award under the Annual
Bonus Plans may be granted if the compensation committee determines that in
order for such award to qualify as performance-based for purposes of Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”), the Plan
must be submitted to and approved, or resubmitted to and approved, by the
stockholders of the Company in accordance with the requirements of Section
162(m) of the Code, unless such grant is made contingent upon such approval. The
compensation committee of the Board (or, if there is no such committee, the
Board) may alter, modify, add to or delete any Annual Bonus Plan at any time as
it, in its sole judgment, determines to be appropriate.

 

(c) Other Incentive Plans. The Executive shall be entitled to participate in any
and all cash, equity, bonus and other incentive plans which are not Annual Bonus
Plans (the “Long Term Plans”) from time to time in effect for senior executives
of the Company generally (it being understood that effective immediately prior
to the Company’s initial public offering, the Company established a single such
plan called the “2005 Equity Incentive Plan”). The terms of each Long Term Plan
and Executive’s participation therein shall be determined by the compensation
committee of the Board (or, if there is no such committee, by the Board). The
compensation committee of the Board (or, if there is no such committee, the
Board) may alter, modify, add to or delete any Long Term Plan at any time as it,
in its sole judgment, determines to be appropriate.

 

-2-



--------------------------------------------------------------------------------

(d) Supplemental Executive Retirement Plan. The Executive shall be entitled to
participate in the Supplemental Executive Retirement Plan that is appended as
Attachment A hereto in accordance with the terms thereof (the “SERP”).

 

(e) Vacations. The Executive shall be entitled to an annual vacation of five
weeks, to be taken at such times and intervals as shall be determined by the
Executive, with reasonable advance notice and subject to the reasonable business
needs of the Company. Vacation shall otherwise be governed by the policies of
the Company, as in effect from time to time.

 

(f) Other Benefits. The Company will provide to the Executive life insurance
coverage in an amount that is two and one-half (2½) times his Base Salary of six
hundred seventy thousand dollars ($670,000) as of the Effective Date, subject to
the insurance carrier’s eligibility requirements and subject to the terms of the
applicable plan documents. In addition, subject to any contribution therefor
generally required of executives of the Company, the Executive shall be entitled
to participate in any and all employee benefit plans from time to time in effect
for executives of the Company generally, except to the extent such plans are in
a category of benefit specifically otherwise provided to the Executive under
this Agreement (e.g., severance pay), and except for the Company’s group life
insurance plan. Such participation shall be subject to the terms of the
applicable plan documents and generally applicable Company policies. The Board
may alter, modify, add to or delete employee benefit plans at any time as it, in
its sole judgment, determines to be appropriate.

 

(g) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable and necessary business expenses incurred or paid by the Executive in
the performance of his duties and responsibilities hereunder, subject to any
maximum annual limit or other restrictions on such expenses set by the Board and
to such reasonable substantiation and documentation as may be specified by the
Company from time to time.

 

(h) Payments/Actions by Company. Wherever it is provided in this Agreement that
payment of any form of compensation or any other action shall by made by the
Company, such payment or action may be made by any Subsidiary or Affiliate of
the Company.

 

5. Termination of Employment. The Executive’s employment hereunder shall
terminate under the following circumstances:

 

(a) Death. In the event of the Executive’s death during the term of Executive’s
employment hereunder, the Executive’s employment shall immediately and
automatically terminate.

 

(b) Disability. The Company may terminate the Executive’s employment hereunder,
upon notice to the Executive, in the event that the Executive becomes disabled
during his employment hereunder. For this purpose, disability means that the
Executive (i) is unable to engage in any substantial gainful activity by reason
of any medically

 

-3-



--------------------------------------------------------------------------------

determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company. If any question shall arise as to
whether during any period the Executive is disabled within the meaning of this
Section 5(b), the Executive, at the request of the Company, shall submit to a
medical examination by a physician selected by the Company to determine whether
the Executive is so disabled and such determination shall for the purposes of
this Agreement be conclusive of the issue. If such question shall arise and the
Executive shall fail to submit to such medical examination, the Company’s
determination of the issue shall be binding on the Executive.

 

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth the nature of such Cause. The following shall constitute Cause for
termination: (i) the Executive’s conviction of or plea of nolo contendere to a
felony or other crime involving moral turpitude; (ii) the Executive’s fraud,
theft or embezzlement committed with respect to the Company or its Subsidiaries;
(iii) material breach by the Executive of any of the provisions of Sections 9,
10 or 11 hereof that causes demonstrable harm to the Company or any of its
Subsidiaries; or (iv) the Executive’s willful and continued failure to perform
his material duties to the Company and its Subsidiaries; provided, however, that
the Company may terminate Executive’s employment hereunder for “Cause” within
the meaning of this clause (iv) only after the Company has provided written
notice to the Executive of the failure and the Executive shall have not have
remedied such failure within 10 business days following the effectiveness of
such notice.

 

(d) By the Company Other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive.

 

(e) By the Executive Other Than For Good Reason. The Executive may terminate his
employment hereunder other than for Good Reason (as defined in Section 5(f)
below) at any time upon the provision of 60 days written notice to the Company.
In the event of termination of the Executive pursuant to this Section 5(e), the
Board may elect to waive the period of notice or any portion thereof.

 

(f) By the Executive for Good Reason. The Executive may terminate his employment
hereunder for Good Reason, upon written notice to the Company setting forth in
reasonable detail the nature of such Good Reason. The following shall constitute
Good Reason for termination of his employment by the Executive: (i) failure of
the Company to continue the Executive in the position of Chief Executive
Officer; or (ii) material diminution in the nature or scope of the Executive’s
responsibilities, duties or authority; or (iii) failure of the Company to
provide the Executive the Base Salary, other amounts and benefits in accordance
with the terms of Section 4 hereof, excluding an inadvertent failure which is
cured within 10 business days following notice from the

 

-4-



--------------------------------------------------------------------------------

Executive specifying in reasonable detail the nature of such failure; or (iv) a
requirement that the Executive relocate more than fifty (50) miles from his
then-current principal residence (which is presently Raleigh, North Carolina).

 

6. Compensation Upon Termination.

 

(a) Death. In the event of a termination of the Executive’s employment hereunder
by reason of death as contemplated by Section 5(a), the Company shall pay in a
lump sum within 30 days of such termination to the Executive’s designated
beneficiary or, if no beneficiary has been designated by the Executive, to his
estate, the Base Salary earned but not paid through the Termination Date. In
addition, the Executive shall be entitled to receive the payout that he would
have earned under the Annual Bonus Plans described in Section 4(b) hereof for
the fiscal year in which his termination occurs, prorated to reflect the number
of days that he worked in such fiscal year before such termination, subject to
requirements set forth in said Section 4(b) and payable on or before the date on
which such payout would have been paid if the Executive had remained employed by
the Company and in accordance with the payroll practices of the Company.

 

(b) Disability. In the event of any termination of Executive’s employment
hereunder by reason of disability as contemplated by Section 5(b), the Company
shall pay to him his Base Salary earned but not paid through the Termination
Date. In addition, the Company shall, in addition to any short-term and/or
long-term disability benefits to which he is entitled, and subject to any
employee contribution applicable to the Executive on the Termination Date,
continue to contribute to the premium cost of the Executive’s participation in
the Company’s group medical and dental plans for eighteen (18) months (or such
longer period as may be provided under the employee benefit plans of the
Company), but only if the Executive does not have access at reasonable cost to
substantially equivalent benefits through another employer, and provided that
the Executive is entitled to continue such participation under applicable law
and plan terms. In the event that there is any limitation on the Company’s
ability to provide, or any disqualification of the Executive’s eligibility to
receive (other than a disqualification under this Agreement resulting from
Executive’s access at a reasonable cost to substantially equivalent benefits
through another employer), such group medical and/or dental plan benefits, the
Company shall pay to the Executive a sum that is equivalent to what the Company
would have continued to contribute to the premium cost of the Executive’s
participation in the applicable medical and/or dental plans for such 18-month
period (or such longer period as may be provided under the employee benefit
plans of the Company) if there had been no such limitation or disqualification.
In addition, the Executive shall be entitled to receive the payout that he would
have earned under the Annual Bonus Plans described in Section 4(b) hereof for
the fiscal year in which his termination occurs, prorated to reflect the number
of days that he worked in such fiscal year before such termination, subject to
requirements set forth in said Section 4(b) and payable on or before the date on
which such payout would have been paid if the Executive had remained employed by
the Company and in accordance with the payroll practices of the Company.

 

-5-



--------------------------------------------------------------------------------

(c) By the Company for Cause. In the event of any termination of Executive’s
employment hereunder by the Company for Cause as contemplated by Section 5(c),
the Company shall have no further obligations to the Executive under this
Agreement other than payment of Base Salary through the Termination Date and
except as specifically provided in Section 6(f).

 

(d) By the Company Other than for Cause or by the Executive for Good Reason.

 

(i) Not Close in Time to a Change of Control. In the event of any termination of
Executive’s employment hereunder by the Company pursuant to Section 5(d) or by
the Executive pursuant to Section 5(f), which termination does not occur within
three (3) months prior to or within two (2) years following a Change of Control,
the Company (i) shall continue to pay the Executive the Base Salary at the rate
in effect on the Termination Date for two (2) years, (ii) shall pay to the
Executive the Regular Termination Bonus Amount (as defined below in this Section
6(d)(i)), and (iii) subject to any employee contribution applicable to the
Executive on the Termination Date, shall continue to contribute to the premium
cost of the Executive’s participation in the Company’s group medical and dental
plans for two (2) years (or such longer period as may be provided under the
employee benefit plans of the Company), but only if the Executive does not have
access at reasonable cost to substantially equivalent benefits through another
employer, and provided that the Executive is entitled to continue such
participation under applicable law and plan terms. In the event that there is
any limitation on the Company’s ability to provide, or any disqualification of
the Executive’s eligibility to receive (other than a disqualification under this
Agreement resulting from Executive’s access at a reasonable cost to
substantially equivalent benefits through another employer), such group medical
and/or dental plan benefits, the Company shall pay to the Executive a sum that
is equivalent to what the Company would have continued to contribute to the
premium cost of the Executive’s participation in the applicable medical and/or
dental plans for such two-year period (or such longer period as may be provided
under the employee benefit plans of the Company) if there had been no such
limitation or disqualification.

 

The Regular Termination Bonus Amount shall equal 100% of the greater of (x) the
amount of Base Salary in effect immediately prior to termination or (y) the
average annual amount of the bonuses paid under Annual Bonus Plans for the most
recently completed three (3) full fiscal years occurring after the effectiveness
of this Agreement; provided, however, that if three (3) such fiscal years have
not been so completed, the aforesaid factor (y) shall not be applicable. The
Company shall pay to the Executive the Regular Termination Bonus Amount in one
(1) installment occurring not later than March 15 of the year following the
fiscal year in which the applicable termination occurs.

 

(ii) Close in Time to a Change of Control. In the event of any termination of
Executive’s employment hereunder by the Company pursuant to

 

-6-



--------------------------------------------------------------------------------

Section 5(d) or by the Executive pursuant to Section 5(f), which termination
occurs within three (3) months prior to or within two (2) years following a
Change of Control, the Company (i) shall continue to pay the Executive the Base
Salary at the rate in effect on the Termination Date for three (3) years, (ii)
shall pay to the Executive the Change of Control Termination Bonus Amount (as
defined below in this Section 6(d)(ii)), and (iii) subject to any employee
contribution applicable to the Executive on the Termination Date, shall continue
to contribute to the premium cost of the Executive’s participation in the
Company’s group medical and dental plans for three (3) years (or such longer
period as may be provided under the employee benefit plans of the Company), but
only if the Executive does not have access at reasonable cost to substantially
equivalent benefits through another employer, and provided that the Executive is
entitled to continue such participation under applicable law and plan terms. In
the event that there is any limitation on the Company’s ability to provide, or
any disqualification of the Executive’s eligibility to receive (other than a
disqualification under this Agreement resulting from Executive’s access at a
reasonable cost to substantially equivalent benefits through another employer),
such group medical and/or dental plan benefits, the Company shall pay to the
Executive a sum that is equivalent to what the Company would have continued to
contribute to the premium cost of the Executive’s participation in the
applicable medical and/or dental plans for such three-year period (or such
longer period as may be provided under the employee benefit plans of the
Company) if there had been no such limitation or disqualification.

 

The Change of Control Termination Bonus Amount shall equal 100% of the greater
of (x) the amount of Base Salary in effect immediately prior to termination or
(y) the average annual amount of the bonuses paid under Annual Bonus Plans for
the most recently completed three (3) full fiscal years occurring after the
effectiveness of this Agreement; provided, however, that if three (3) such
fiscal years have not been so completed, the aforesaid factor (y) shall not be
applicable. The Company shall pay to the Executive the Change of Control
Termination Bonus Amount in one (1) installment occurring not later than March
15 of the year following the fiscal year in which the applicable termination
occurs.

 

(iii) Conditions. Any obligation of the Company to the Executive under Sections
6(b) and 6(d) hereof is conditioned upon (i) the Executive signing a release of
claims in the form appended hereto as Attachment B (the “Employee Release”)
within twenty-one (21) days (or such greater period as the Company may specify)
following the date notice of termination of employment is given hereunder and
upon the Executive’s not revoking the Employee Release in a timely manner
thereafter and (ii) the Executive’s continued full performance of his continuing
obligations hereunder, including those under Sections 9, 10 and 11 hereof. Base
Salary to which the Executive is entitled under Sections 6(b) and 6(d) hereof
shall be payable in accordance with the normal payroll practices of the Company
and will begin at the Company’s next regular payroll period which is at least
five (5) business days following the effective date of the Employee Release, but
shall be retroactive to next business day following the Termination Date.

 

-7-



--------------------------------------------------------------------------------

(iv) No reduction. The continued payments/contributions by the Company that are
described in Sections 6(d)(i) and 6(d)(ii) hereof shall not be reduced by any
income or other compensation received by Executive subsequent to the termination
of his employment.

 

(e) By the Executive Other Than For Good Reason. If the Executive shall
terminate his employment pursuant to Section 5(e), the Company shall continue to
pay Executive his Base Salary through the Termination Date (it being understood
that if, in accordance with Section 5(e), the Board elects to waive the period
of notice, or any portion thereof, the payment of Base Salary under this Section
6(e) shall continue through the notice period or any portion thereof so waived).

 

(f) Delay in Payment Commencement on Account of Internal Revenue Code Section
409A. To the extent any payment hereunder shall be required to be delayed until
six months following separation from service to comply with the “specified
employee” rules of Section 409A of the Code, it shall be so delayed (but not
more than is required to comply with such rules). In this regard, any payments
that otherwise would have been made during such 6 month period shall be paid to
the Executive in a lump sum on the first date on which they may be paid,
together with interest credited at the short-term applicable federal rate,
compounded daily.

 

(g) Post-Termination Obligations Generally. Except for (i) any right expressly
set forth in this Section 6, (ii) any vested benefits under the SERP or any
employee benefit plan referred to in Section 4(f) which specifically is designed
to provide benefits following termination of employment (such as any such plan
providing benefits upon disability or retirement) (but subject to all of the
terms, if any, of the SERP and each such other benefit plan as to how such
vested benefits will be treated following termination of employment) and (iii)
any rights expressly set forth in any other written agreement to which Executive
and any of the Company or any of its Subsidiaries or Affiliates shall become
parties from time to time after the date hereof, none of the Company or any of
its Subsidiaries or Affiliates shall have any further obligations to the
Executive, in connection with his employment or the termination thereof,
following expiration of the term of the Executive’s employment hereunder.
Satisfaction by the Company and other applicable Persons of such rights and
benefits shall constitute full settlement of any claim that the Executive may
have on account of any termination of employment hereunder against the Company,
any of its Subsidiaries or Affiliates and all of their respective past and
present officers, directors, stockholders, members, managers, partners,
controlling Persons, employees, agents, representatives, successors and assigns
and all other others connected with any of them, both individually and in their
official capacities.

 

-8-



--------------------------------------------------------------------------------

7. Gross-up Payment.

 

(a) In the event that it is determined that any payment or benefit provided by
the Company or any of its Subsidiaries to or for the benefit of the Executive,
either under this Agreement or otherwise, and regardless of under what plan or
arrangement it was made, will be subject to the excise tax imposed by Section
4999 of the Code, or any successor provision (“Section 4999”), the Company will,
on or prior to the date on which any amount of the excise tax must be paid or
withheld, make an additional lump-sum payment (the “Gross-up Payment”) to the
Executive. The Gross-up Payment will be sufficient, after giving effect to all
federal, state and other taxes and charges (including interest and penalties, if
any) with respect to the Gross-up Payment, to make the Executive whole for all
taxes (including withholding taxes) and any associated interest and penalties,
imposed under or as a result of Section 4999.

 

(b) Determinations under this Section 7 will be made by the Company’s tax
accountant unless the Executive has reasonable objections to the use of that
firm, in which case the determinations will be made by a comparable firm chosen
jointly by the Company and the Executive (the firm making the determinations to
be referred to as the “Firm”). The determinations of the Firm will be binding
upon the Company and the Executive except as the determinations are established
in resolution (including by settlement) of a controversy with the Internal
Revenue Service to have been incorrect. All fees and expenses of the Firm will
be paid by the Company.

 

(c) If the Internal Revenue Service asserts a claim that, if successful, would
require the Company to make a Gross-up Payment or an additional Gross-up
Payment, the Company and the Executive will cooperate fully in resolving the
controversy with the Internal Revenue Service. The Company will make or advance
such Gross-up Payments as are necessary to prevent the Executive from having to
bear the cost of payments made to the Internal Revenue Service in the course of,
or as a result of, the controversy. The Firm will determine the amount of such
Gross-up Payments or advances and will determine after resolution of the
controversy whether any advances must be returned by the Executive to the
Company. The Company will bear all expenses of the controversy and will gross
the Executive up for any additional taxes that may be imposed upon the Executive
as a result of its payment of such expenses.

 

8. Return by Executive of Certain Payments. If the Executive shall terminate his
employment pursuant to Section 5(e) or shall terminate his employment otherwise
than in accordance with the terms of this Agreement, in either case prior to the
second anniversary of the date of this Agreement, then he shall immediately
forfeit and return to the Company: (i) the gross amount of all loans to him that
were forgiven in anticipation of the Company’s initial public offering in April
2004 and the tax gross-up payment with respect thereto; and (ii) the amount paid
on or about April 14, 2005 in consideration of the fact that the Executive will
no longer participate in the Company’s previously existing cash management
incentive compensation plans and in connection with the adoption of the Senior
Executive Annual Incentive Plan. Failure by the Executive to make due repayment
of such amount within ten (10) days of the Company’s demand for same shall
authorize the Company to commence a civil proceeding for the same, in which
event the Executive shall be liable for all reasonable costs and attorney’s fees
incurred by the Company in connection herewith.

 

-9-



--------------------------------------------------------------------------------

9. Restricted Activities. The Executive agrees that some restrictions on his
activities during and after his employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Subsidiaries:

 

(a) While the Executive is employed by the Company and for two (2) years after
his employment terminates (in the aggregate, the “Non-Competition Period”), the
Executive shall not, directly or indirectly, whether as owner, partner,
investor, consultant, agent, employee, co-venturer or otherwise, (i) compete
with the Company anywhere throughout the world where, as of the Termination
Date, the Company sells Products or conducts its business activities, has sold
Products or has conducted such business activities, or intends to sell Products
or conduct such business activities, or (ii) undertake any planning for any
business competitive with the Company or any of its Subsidiaries. Specifically,
but without limiting the foregoing, the Executive agrees not to engage in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of the Company or any of its Subsidiaries as
conducted or under consideration at any time during the Executive’s employment
with the Company or any of its Subsidiaries (including prior to the date
hereof). For the purposes of this Section 9, the Executive’s undertaking shall
encompass all items, products and services that may be used in substitution for
Products.

 

(b) The Executive agrees that, during his employment with the Company, he will
not undertake any outside activity, whether or not competitive with the business
of the Company or its Subsidiaries, that could reasonably give rise to a
conflict of interest or otherwise interfere with his duties and obligations to
the Company or any of its Subsidiaries.

 

(c) The Executive further agrees that while he is employed by the Company and
during the Non-Competition Period, the Executive will not, directly or
indirectly, (i) hire or attempt to hire any employee of the Company or any of
its Subsidiaries or anyone who was such an employee within the six (6) months
preceding such hire or attempt to hire, (ii) hire or attempt to hire any
independent contractor providing services to the Company or any of its
Subsidiaries or anyone who was such an independent contractor within six (6)
months preceding such hire or attempt to hire, (iii) assist in hiring or any
attempt to hire of anyone identified in clauses (i) or (ii) of this sentence by
any other Person, (iv) encourage any employee or independent contractor of the
Company or any of its Subsidiaries to terminate his or her relationship with the
Company or any of its Subsidiaries, or (v) solicit or encourage any customer or
vendor of the Company or any of its Subsidiaries to terminate or diminish its
relationship with any of them, or, in the case of a customer, to conduct with
any Person any business or activity which such customer conducts or could
conduct with the Company or any of its Subsidiaries.

 

-10-



--------------------------------------------------------------------------------

10. Confidential Information.

 

(a) The Executive acknowledges that the Company and its Subsidiaries continually
develop Confidential Information, that the Executive has in the past and may in
the future develop Confidential Information for the Company or its Subsidiaries
and that the Executive has in the past and may in the future learn of
Confidential Information during the course of employment. The Executive will
comply with the policies and procedures of the Company and its Subsidiaries for
protecting Confidential Information and shall never use or disclose to any
Person (except as required by applicable law or for the proper performance of
his duties and responsibilities to the Company and its Subsidiaries), any
Confidential Information obtained by the Executive incident to his employment or
other association with the Company or any of its Subsidiaries. The Executive
understands that this restriction shall continue to apply after his employment
terminates, regardless of the reason for such termination.

 

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its
Subsidiaries and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Subsidiaries. The Executive shall safeguard all
Documents and shall surrender to the Company at the time his employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Executive’s possession or control.

 

11. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company and to permit the Company to
enforce any patents, copyrights or other proprietary rights to the Intellectual
Property. The Executive will not charge the Company for time spent in complying
with these obligations. All copyrightable works that the Executive creates shall
be considered “work made for hire”.

 

12. Notification Requirement. Until the conclusion of the Non-Competition
Period, the Executive shall give notice to the Company of each new business
activity that he plans to undertake at least thirty (30) days prior to beginning
any such activity. Such notice shall state the name and address of the Person
for whom such activity is undertaken and the nature of the Executive’s business
relationship(s) and position(s) with such Person. The Executive shall provide
the Company with such other pertinent information concerning such business
activity as the Company may reasonably request in order to determine the
Executive’s continued compliance with his obligations under Sections 9, 10 and
11 hereof.

 

13. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints

 

-11-



--------------------------------------------------------------------------------

imposed upon him pursuant to Sections 9, 10 and 11 hereof. The Executive agrees
that said restraints are necessary for the reasonable and proper protection of
the Company and its Subsidiaries and that each and every one of the restraints
is reasonable in respect to subject matter, length of time and geographic area.
The Executive further acknowledges that, were he to breach any of the covenants
contained in Sections 9, 10 and 11 hereof, the damage to the Company would be
irreparable. The Executive therefore agrees that the Company, in addition to any
other remedies available to it, shall be entitled to preliminary and permanent
injunctive relief against any breach or threatened breach by the Executive of
any of said covenants, without having to post bond. The parties further agree
that, in the event that any provision of Sections 9, 10 and 11 hereof shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, such provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law.

 

14. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

 

15. IPO Matters. In connection with the initial public offering of the Company,
the Executive will exchange his equity interests in Xerium, S.A. for securities
of the Company. The Executive understands that, whereas the equity interests in
Xerium, S.A. were subject to substantial restrictions on disposition (including,
in the case of options, a prohibition against selling any of the shares
underlying such options for three years following the date of grant of the
applicable options, and, in the case of shares issued under the share purchase
program, a prohibition against selling such shares for three years following
their purchase), the securities of the Company to be held by the Executive
following the initial public offering will not be subject to any restrictions on
disposition, other than restrictions arising under applicable law and
restrictions contained in a “lock-up” agreement to be entered into by the
Executive with the underwriters of the initial public offering (and the
Executive agrees to enter into such a lock-up agreement substantially in the
form entered into by other executives of the Company, provided that the term of
such lock-up agreement shall not restrict disposition of the securities of the
Company held by the Executive for more than 180 days following the consummation
of the initial public offering, subject to customary extensions not to exceed 45
days). The Executive further understands that he will be entitled to receive
proceeds from the initial public offering, either as a direct seller in the
offering or otherwise in exchange for a portion of the securities of the Company
held by the Executive, as reflected in the prospectus relating to the initial
public offering. Except as specifically provided in the immediately preceding
sentence, the Executive shall not participate as a seller in the initial public
offering or otherwise receive any portion of the proceeds of such offering in
respect of the securities of the Company held by the Executive.

 

16. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 16 and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

 

(a) “Affiliate” means, with respect to the Company or any other specified
Person, any other Person directly or indirectly controlling, controlled by or
under common control with the Company or such other specified Person, where
control may be by management authority, equity interest or other means.

 

-12-



--------------------------------------------------------------------------------

(b) “Change of Control” shall mean any of the following which takes place after
the consummation of the initial public offering of common stock of the Company
(including as part of an income deposit security or other investment unit)
registered under the Securities Act of 1933, as amended: (i) any Person or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Act”), other than the Company or any of its
Subsidiaries or any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or one of its Subsidiaries, becomes a
beneficial owner, directly or indirectly, in one or a series of transactions, of
securities representing fifty percent (50%) or more of the total number of votes
that may be cast for the election of directors of the Company; (ii) any merger
or consolidation involving the Company or any sale or other disposition of all
or substantially all of the assets of the Company, or any combination of the
foregoing, occurs and the beneficial owners of the Company’s voting securities
outstanding immediately prior to such consolidation, merger, sale or other
disposition do not, immediately following the consummation of such
consolidation, merger, sale or other disposition, hold beneficial ownership,
directly or indirectly, of securities representing fifty percent (50%) or more
of the total number of votes that may be cast for election of directors of the
surviving or resulting corporation in the case of any merger or consolidation or
of the acquiring Person or Persons in the case of any sale or other disposition;
or (iii) within twelve (12) months after a tender offer or exchange offer for
voting securities of the Company (other than by the Company or any of its
Subsidiaries), individuals who are Continuing Directors shall cease to
constitute a majority of the Board. For the purpose of this definition, the term
“beneficial owner” (and correlative terms, including “beneficial ownership”)
shall have the meaning set forth in Rule 13d-3 under the Act.

 

(c) “Confidential Information” means any and all information of the Company and
its Subsidiaries that is not generally known by others with whom they compete or
do business, or with whom they plan to compete or do business and any and all
information which, if disclosed by the Company or its Subsidiaries, would assist
in competition against them. Confidential Information includes without
limitation such information relating to (i) the development, research, testing,
manufacturing, marketing and financial activities of the Company and its
Subsidiaries, (ii) the Products, (iii) the costs, sources of supply, financial
performance and strategic plans of the Company and its Subsidiaries, (iv) the
identity and special needs of the customers of the Company and its Subsidiaries
and (v) the people and organizations with whom the Company and its Subsidiaries
have business relationships and those relationships. Confidential Information
also includes any information that the Company or any of its Subsidiaries have
received, or may receive hereafter, from others which was received by the
Company or any of its Subsidiaries with any understanding, express or implied,
that the information would not be disclosed.

 

-13-



--------------------------------------------------------------------------------

(d) “Continuing Director” means, with respect to any event referred to in the
definition of “Change of Control”, each individual who was a director of the
Company immediately prior to the event in question and each individual whose
election as a director by the Board or whose nomination for election by the
stockholders of the Company was approved by a vote of two-thirds of the
directors then still in office who were directors immediately prior to such
event or whose election or nomination was previously so approved.

 

(e) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others and whether or not during normal business hours or on or off the
premises of the Company or any of its Subsidiaries) during the Executive’s
employment with the Company or any of its Subsidiaries (including prior to the
Effective Date) that relate to either the Products or any prospective activity
of the Company or any of its Subsidiaries or that make use of Confidential
Information or any of the equipment or facilities of the Company or any of its
Subsidiaries.

 

(f) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization.

 

(g) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Subsidiaries, together with all services provided or
planned by the Company or any of its Subsidiaries, during the Executive’s
employment with the Company or any of its Subsidiaries (including prior to the
Effective Date).

 

(h) “Subsidiary” shall mean any Person of which the Company (or other specified
Person) shall, directly or indirectly, own beneficially or control the voting of
at least a majority of the outstanding capital stock (or other shares of
beneficial interest) entitled to vote generally or at least a majority of the
partnership, membership, joint venture or similar interests, or in which the
Company (or other specified Person) or a Subsidiary thereof shall be a general
partner or joint venturer without limited liability.

 

17. Survival. The provisions of this Agreement shall survive following the
Termination Date if so provided herein or desirable to accomplish the purposes
of other surviving provisions, including without limitation the provisions of
Section 6, 7, 8, 9, 10 and 11.

 

18. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 

19. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the

 

-14-



--------------------------------------------------------------------------------

Company shall hereafter effect a reorganization, consolidation or merger or to
whom the Company transfers all or substantially all of its properties or assets.
This Agreement shall inure to the benefit of and be binding upon the Company and
the Executive, their respective successors, executors, administrators, heirs and
permitted assigns.

 

20. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

21. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

22. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, when delivered by courier at the Executive’s last known
address on the books of the Company, or five business days following deposit in
the United States mail, postage prepaid, registered or certified, and addressed
to the Executive at his last known address on the books of the Company or, in
the case of the Company, at its principal place of business, attention of the
Chairman of the Board, or to such other address as either party may specify by
notice to the other actually received.

 

23. Entire Agreement. This Agreement and the other plans and documents
specifically referred to herein constitute the entire agreement between the
parties regarding the subject matter of this Agreement and such other plans and
documents and supersede all prior communications, agreements and understandings,
written or oral, with respect to such subject matter, including but not limited
to any prior agreement between the Executive and Xerium Inc.

 

24. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a expressly authorized representative
of the Company.

 

25. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

 

26. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

27. Governing Law. This is a Massachusetts contract and shall be construed and
enforced under and be governed in all respects by the laws of the Commonwealth
of Massachusetts, without regard to the conflict of laws principles thereof.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:

 

THE COMPANY

/s/ THOMAS GUTIERREZ

--------------------------------------------------------------------------------

 

By:

 

/s/ MICHAEL P. O’DONNELL

--------------------------------------------------------------------------------

Thomas Gutierrez

 

Name:

 

Michael P. O’Donnell

   

Title:

 

Executive Vice President & Chief

Financial Officer



--------------------------------------------------------------------------------

Attachment A

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

ARTICLE 1 - RETIREMENT BENEFITS

 

1.1 SERP. Upon the retirement of Thomas Gutierrez (the “Executive”) from the
services of Xerium Technologies, Inc. (the “Company”) and its subsidiaries, he
shall be entitled to receive from the Company, in addition to the amounts
payable to Executive under the Xerium Inc. Pension Plan for U. S. Salaried and
Non-Union Hourly Employees (the “Pension Plan”), a supplemental executive
retirement benefit (“SERP Benefit”) determined and payable as hereinafter
provided. The supplemental benefit arrangement provided for in this Attachment A
is herein referred to as the “SERP”. Terms not otherwise defined in the SERP
shall have the same meaning as under the Pension Plan. The SERP shall become
effective on May 19, 2005 (the “Effective Date”).

 

1.2 SERP Benefit. The Executive’s SERP Benefit shall be the benefit obtained by
taking the gross benefit determined under this Section 1.2 (the “Pre-Adjustment
SERP Benefit”), offsetting the resulting amount by the Executive’s Pension Plan
Offset as described in Section 1.3, and adjusting the resulting benefit pursuant
to Section 1.4. The Executive’s Pre-Adjustment SERP Benefit is a life annuity
for the life of the Executive commencing on the first day of the month following
his 62nd birthday, with the annual annuity amount being determined as three
percent (3%) of his Average Annual Compensation multiplied by his Years of
Service. In no event shall the Executive’s Pre-Adjustment SERP Benefit exceed
50% of his Average Annual Compensation.

 

1.3 Pension Plan Offset. The Executive’s Pension Plan Offset shall be the
benefit that would be paid with respect to the Executive under the Pension Plan
if such Pension Plan benefit were expressed and paid as single life annuity
commencing as of the earliest date such benefit could commence to be paid under
the Pension Plan (regardless of whether the Executive elects to commence
receiving such Pension Plan benefit as of such date and regardless of the form
in which the Pension Plan benefit is actually paid). In applying the immediately
preceding sentence, the Executive’s Pension Plan benefit shall be determined
without regard to whether any portion of such benefit may have been forfeited,
transferred or assigned to another party pursuant to a qualified domestic
relations order or otherwise. In the event that the earliest date on which
Executive’s benefit under the Pension Plan could commence to be paid is later
than the date of commencement of the SERP Benefit hereunder, the Pension Plan
Offset shall not apply for purposes of determining the amount payable to the
Executive under the SERP until the earliest date that Executive could be
eligible to receive payment of a benefit under the Pension Plan.

 

1.4 Adjustment for Early Retirement; Form of Payment and Related Adjustments.
Except as hereinafter provided, the SERP Benefit, actuarially adjusted as
hereinafter provided, shall be paid in the Normal Form. In lieu of the Normal
Form, the Executive may elect an alternative form of benefit from among the
actuarial equivalent optional forms permitted under the Pension Plan, provided
that any such election must be made at the time and in the manner required by
the Compensation Committee, consistent with the requirements of Code section

 

-1-



--------------------------------------------------------------------------------

409A. If the SERP Benefit is payable other than commencing on the first day of
the month following the Executive’s 62nd birthday (or date of retirement if
later) or other than as a single life annuity for the Executive’s life, it shall
be adjusted as follows: (i) if the SERP Benefit is payable other than as a
single life annuity for the Executive’s life, it shall be adjusted so that the
actual form of payment is the Actuarial Equivalent of such single life annuity,
and (ii) if the SERP Benefit is payable commencing earlier than the Executive’s
62nd birthday, it shall be reduced (after taking into account any reduction or
other adjustment pursuant to clause (i)) by one-third of one percent ( 1/3%) for
each month by which the commencement of the Pre-Adjustment SERP Benefit precedes
the first day of the month next following the Executive’s 62nd birthday.

 

1.5 Time of Commencement of SERP Benefit. If the Executive retires (other than
by reason of Disability) from the services of the Company and its subsidiaries
before having completed five (5) full Years of Service, he shall receive his
SERP Benefit starting with the first day of the month next following the date he
attains age 62. If the Executive retires (other than by reason of disability)
after having completed five (5) full Years of Service, his SERP Benefit shall be
paid starting with the first day of the month next following the date of his
retirement. (For a description of disability benefits, see Section 2.3 below.)

 

1.6 Delay of Payment on Account of Code Section 409A. In the event that the
commencement of the Executive’s SERP Benefit under Section 1.5 is delayed
pursuant to Section 409A(2)(B) of the Code, the amount of such SERP Benefit that
is not permitted to be paid during the 6 month delay period shall be paid on the
first date on which it may be paid, in a single lump sum cash payment,
determined by applying the Pension Plan Offset, if any, that would have applied
had the SERP Benefit been paid as determined under Section 1.2, and with
interest credited on the unpaid amounts based on the short-term applicable
federal rate, compounded daily.

 

ARTICLE 2 - OTHER BENEFITS

 

2.1 Death of Executive Prior to Commencement of SERP Benefit. If the Executive
dies before his SERP Benefit has commenced to be paid, the Executive’s surviving
spouse, if any, shall be entitled to receive a benefit during her lifetime, to
cease upon her death, in an annual amount equal to 50% of the SERP Benefit that
the Executive would have received had he retired on the day before his death,
begun receiving his SERP Benefit in the Normal Form on the first date he could
have commenced receiving such benefit had he so retired, and died immediately
thereafter. Such benefit will be paid monthly in an amount equal to one twelfth
(1/12th) of the benefit determined under the preceding sentence and will
commence on the first day of the month following the Executive’s death or, if
later, the date on which the Executive’s SERP Benefit would have begun to be
paid if the Executive had retired on the date of death. If Executive is not
survived by his spouse, or if his surviving spouse is no longer living at the
date benefit payments are scheduled to commence, no death benefit shall be paid
under the SERP.

 

2.2 Death of Executive After Commencement of SERP Benefit. If the Executive dies
after his SERP Benefit has commenced to be paid, the only death benefit, if any,
payable under the SERP shall be the survivor portion, if any, of the form of
annuity benefit selected by Executive and in effect prior to the Executive’s
death.

 

-2-



--------------------------------------------------------------------------------

2.3 Disability Benefits. If the Executive should become Disabled prior to age
65, his Average Annual Compensation shall be determined as of the date he became
Disabled but he shall continue to accrue Years of Service and benefits under the
SERP until the earlier of (a) his death or the commencement of his SERP Benefit
if earlier, or (b) the date on which he attains age 65. In any case described in
the immediately preceding sentence, the Executive shall be entitled to receive,
in lieu of the benefit described in Article I, a disability retirement benefit
determined as provided in Article I but payable in the Normal Form beginning on
the first day of the month after the Executive attains age 65 (or such earlier
date as long term disability benefits cease), provided that the Executive is
otherwise eligible to receive benefits under the SERP. The provisions of
Sections 2.1 and 2.2 shall apply to any disability retirement benefit payable
hereunder.

 

ARTICLE 3 - DEFINITIONS

 

“Actuarial Equivalent or Actuarially Equivalent” shall mean, at any time,
equality in value of the benefit provided under different forms of payment using
the same actuarial factors and interest rates used under the Pension Plan.

 

“Average Annual Compensation” shall mean, at any given time, the Executive’s
Average Annual Compensation as defined in the Pension Plan, except that the
definition of “Compensation” set forth below shall apply in lieu of the
definition of Compensation set forth in the Pension Plan; the average shall take
into account, except as hereinafter provided, the three (3) highest calendar
years of employment (rather than the five (5) highest calendar years of
employment) during the ten-year testing period; and the following additional
rules shall apply:

 

(i) Compensation for years prior to January 1, 2004 shall be disregarded; and

 

(ii) if the Executive at termination of employment has fewer than three (3) full
years of Compensation available to be averaged (taking into account the rule set
forth above), his Average Annual Compensation shall be determined by taking into
account such fewer number of years. Unannualized partial years of Compensation
shall be taken into account in the event that such inclusion would result in a
higher Average Annual Compensation hereunder.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Compensation” shall mean, for any year, Executive’s base salary for such year.

 

“Compensation Committee” shall mean the Compensation Committee of the Board of
Directors of the Company.

 

“Disabled” shall mean that the Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Company.

 

-3-



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time.

 

“Normal Form” shall mean (i) if the Executive is married at the relevant time
(determined under rules comparable to those applicable under the Pension Plan),
a 50% joint and survivor annuity with the Executive’s then spouse as the
survivor annuitant, but with a step-down in the amount of any periodic payments
to reflect a delay in the application of the Pension Plan Offset, in any case
where the last sentence of Section 1.3 applies; or (ii) if the Executive is not
married at the relevant time (as so determined), a single life annuity, but with
a step-down in the amount of any periodic payments to reflect a delay in the
application of the Pension Plan offset, in any case where the last sentence of
Section 1.3 applies.

 

“Years of Service” shall mean the number of full years and completed months of
Executive’s employment with the Company and its subsidiaries, beginning on the
date of his commencement of employment with the Company and ending on his
employment termination date (determined pursuant to his Employment Agreement).

 

ARTICLE 4 - MISCELLANEOUS PROVISIONS

 

4.1 Administration. The SERP will be administered by the Compensation Committee.
The Compensation Committee has the full discretionary power and authority to
interpret the SERP, determine benefit amounts, and make all other decisions
relating to the administration and operation of the SERP. The Compensation
Committee may promulgate rules and regulations governing the administration and
operation of the SERP and its own acts and proceedings. Without limiting the
foregoing, the Compensation Committee will establish procedures designed to
comply with and implement with respect to the SERP the provisions of Section 503
of ERISA, which procedures, when established, shall form part of the SERP. The
decisions of the Compensation Committee relating to the SERP will be final and
conclusive on all persons.

 

4.2 No Plan Assets. All benefits payable under the SERP shall be paid from the
general assets of the Company. Notwithstanding the foregoing, no later than the
date on which a Change in Control (as such term is defined in this Employment
Agreement, as it may be amended from time to time) occurs, the Company shall
establish an irrevocable trust (the “Trust”) and contribute to the Trust assets
sufficient to secure payment of the benefits provided under the SERP in an
amount equal to the Actuarial Equivalent of the SERP Benefit determined as of
the date of Change in Control. The Trust shall be a so-called “rabbi trust”. For
this purpose, the definition of “Actuarial Equivalence” in the Pension Plan
applied to determine the amount of de minimis lump sum distributions will apply.
The Trust shall constitute an unfunded arrangement and shall not affect the
status of the SERP as an unfunded plan maintained for the purpose of providing
deferred compensation for the Executive.

 

4.3 Executive’s Rights; No Assignment. The Executive’s rights to benefits under
the SERP shall be no greater than the rights of a general unsecured creditor of
the Company, and shall not be assignable or subject to alienation, anticipation,
garnishment, attachment or any other legal process by his creditors.

 

-4-



--------------------------------------------------------------------------------

4.4 No Contract of Employment. The SERP will not be deemed to constitute a
contract of employment between the Company and the Executive.

 

4.5 Application of ERISA. The SERP is intended to be a “plan which is unfunded
and is maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended, and shall be construed and
administered in a manner consistent with that intent.

 

4.6 Excess Plan. The Executive shall not be eligible to participate in the
Xerium Inc. Supplemental Pension Plan for U.S. Employees.

 

4.7 Amendment. The SERP may not be amended except by a written instrument signed
by the Executive (or, following the Executive’s death, if any benefit remains
payable hereunder to the Executive’s surviving spouse, by such spouse) and by
the Company pursuant to authorization by the Compensation Committee. The parties
contemplate that additional amendments to the SERP may be required to comply
with Section 409A of the Code.

 

4.8 Headings. The headings and capitals of the SERP are for convenience only and
in no way define or describe the scope or content of any provision of the SERP.

 

4.9 Governing Law. The SERP shall be governed and construed under the laws of
The Commonwealth of Massachusetts, without regard to the conflict of laws
principles thereof, except to the extent such laws are preempted by ERISA.

 

-5-



--------------------------------------------------------------------------------

Attachment B

 

RELEASE OF CLAIMS

 

FOR AND IN CONSIDERATION OF the special payments and benefits to be provided in
connection with the termination of my employment in accordance with the terms of
the Employment Agreement between me and Xerium Technologies, Inc., a Delaware
corporation (the “Company”) dated as of May 19th, 2005 (the “Employment
Agreement”), I, on my own behalf and on behalf of my personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees and all others connected with me, hereby release and
forever discharge, the Company, its Subsidiaries and Affiliates and all of their
respective past and present officers, directors, stockholders, members,
partners, managers, controlling persons, employees, agents, representatives,
successors and assigns and all others connected with any of them (all
collectively, the “Released”), both individually and in their official
capacities, from any and all rights, liabilities, claims, demands and causes of
action of any type (all collectively “Claims”) which I have had in the past, now
have, or might now have, through the date of my signing of this Release of
Claims, in any way resulting from, arising out of or connected with my
employment or its termination or pursuant to any federal, state, foreign or
local employment law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and the fair employment
practices laws of the state or states in which I have been employed pursuant to
the Employment Agreement, each as amended from time to time); provided, however,
that the foregoing release shall not apply to any right or benefit that Section
6 of the Employment Agreement explicitly provides shall survive the termination
of my employment. Capitalized terms used in this Release of Claims which are
defined in the Employment Agreement are used herein with the meanings so
defined.

 

In signing this Release of Claims, I acknowledge that I have had at least
twenty-one (21) days from the date of notice of termination of my employment to
consider the terms of this Release of Claims and that such time has been
sufficient; that I am encouraged by the Company to seek the advice of an
attorney prior to signing this Release of Claims; and that I am signing this
Release of Claims voluntarily and with a full understanding of its terms.

 

I understand that I may revoke this Release of Claims at any time within seven
(7) days of the date of my signing by written notice to the Company and that
this Release of Claims will take effect only upon the expiration of such
seven-day revocation period and only if I have not timely revoked it.

 

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:  

 

--------------------------------------------------------------------------------

            Thomas Gutierrez

 

Date:  

 

--------------------------------------------------------------------------------